Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on January 12, 2022, has been made of record and entered.  In this amendment, claims 11-15 have been canceled, and the Specification has been amended to add a cross-reference to the national stage application. 
No new claims have been added; claims 1-10 and 16-20 are presently pending in this application.

Suggested Claim Amendments
	The Examiner respectfully suggests that NP and PBO, as recited in Applicants’ claims, be respectively spelled out (i.e., nanoparticle for “NP” and “polybenzoxazole” for PBO).

Claim Objections
Claims 4 and 16 are objected to because of the following informalities:  
a. In line 2 of claim 4; “nitrogenand” should be “nitrogen and”.
b. In claim 16, the phrase “AuPd catalyst particle” should be amended to recite "AuPd NP system is a catalyst having a particle size of 8 nm", for continuity purposes.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because it cannot be determined if the term “about” recited therein applies only to the particle size of 4 nm, or if the term applies to all of the particle sizes recited therein.  It appears that the claim should be amended to recite "has a particle size selected from the group consisting of about 4, about 6, about 8, and about 10 nm".




Allowable Subject Matter
Claims 1-5, 7-10, and 16-20 are allowed.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed process of using an alloy NP (nanoparticle) catalyst to catalyze one pot chemical reactions for synthesizing functional polymers with controlled polymerization and properties, wherein a solution of 1,5-diisopropoxy-2,4-dinitrobenzene, in a neutral atmosphere, is contacted with terephthalaldehyde, formic acid and an NP (nanoparticle) catalyst to form a mixture, followed by stirring said mixture and forming therefrom a precipitate by mixing the stirred solution with methanol, collecting the precipitate and subjecting it to an atmosphere of reduced pressure to yield a pre-PBO (polybenzoxazole), and heating said pre-PBO to yield PBO (polybenzoxazole).
Exemplary prior art includes:
Inbasekaran et al. (WO 89/00556), which teaches the preparation of amine-containing benzenediols by contacting bis (amine-containing) dihalobenzoquinone with formic acid in the presence of noble metal catalyst (e.g., Pd on carbon).  Inbasekaran et al. further teach that bis (amine-
Zellner et al. (U. S. Patent No. 3,764,581), which teaches the reaction of aromatic diol with bis(hydroxamoyl hailide) or derivative thereof to form polyesteroxime, which is then subjected to ring closing conditions to form polybenzoxazole (PBO) type polymers (Abstract).  Zellner et al. further teach a ring closing reaction that involves heating the esteroxime polymer to about 0°C-250°C in the presence of an acidic catalyst (silica gel, silica-alumina, polyphosphoric acid); see col. 9, lines 2-10.
Nakanishi et al. (U. S. Patent No. 3,376,257), which teaches the preparation of aromatic polybenzoxazoles by reacting a diamino-dihydroxy-diphenyl compound with an aromatic dicarboxylic acid to form a polyester, followed by deacylating the polyester (Abstract).  
Noda et al. (U. S. Patent Publication No. 2015/0337084), which teaches the preparation of polybenzoxazole resin by heating a precursor obtained by reacting an aromatic diaminediol and a diformyl compound or a dicarboxylic acid dihalide in a solvent (amine compound or urea compound); see paragraph [0017].  
Honda (U. S. Patent Publication No. 2013/0324662), which teaches a polybenzoxazole resin (paragraph [0016]), prepared by reacting a precursor with a compound (paragraphs [0030]-[0041]) at temperatures ranging from 
Ueda et al. (U. S. Patent Publication No. 2003/0143480), which teaches a polybenzoxazole precursor (paragraph [0014])-[0015]), and production thereof.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 29, 2022